Case 2:20-cv-02291-DOC-KES Document 67 Filed 04/14/20 Page 1 of 1 Page ID #:906



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                    Date: April 14, 2020


 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
       AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                    Not Present
              Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER RE: ENVIRONMENTAL
                                   REPORT AND HEARING

        Defendant City of Los Angeles is hereby ORDERED to make available those
 persons responsible for the environmental report concerning Maple and 16th Street by
 8:00 p.m. on Tuesday, April 14, 2020 (i.e., this evening).

        A hearing to discuss this report and related matters shall be held on Tuesday, April
 14, 2020 at 8:00 p.m. In order to comply with the Central District of California’s
 Continuity of Operations Plan and other public health guidance, the hearing shall be held
 at the Alexandria Ballrooms, 501 S. Spring St., Los Angeles, CA 90013.

        The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11                                                  Initials of Deputy Clerk: kd
  CIVIL-GEN
